Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 03/28/2022 has been entered. Claims 1, 5, 6, 11 and 16 have been amended. Claims 1-20 are still pending in this application with claims 1, 6, 11 and 16 being independent.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 6, 7, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of Lee et al. (US Pub. No: 2016/0338040 A1). 
	Regarding claim 1, Li et al. teach a service data transmission method (see Abstract and Fig.1), comprising: receiving, by a first station (STA), a control frame comprising control information that instructs the first STA how to contend for a resource used to transmit first-type service data (see Figures 1 & 7 and para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] and also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication & the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); 
	contending, by the first STA, for the resource based on the control information (see paragraphs [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned and also see para [0073]); and 
	sending, by the first STA, the first-type service data of the first STA to an access point (AP), on the resource obtained by contention (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned), 
wherein the control information is a first association identifier (AID) that corresponds to a specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA by the AP (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, also see para [0036] wherein the electronic devices 420a-420d may count down for each TF-R frame received, and when a counter satisfies a threshold value (e.g., the counter value reaches 0), the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame (that includes specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA) on which to transmit an UL frame, is mentioned and also see para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned), and the first STA contends for the resource based on a correspondence between the first AID and the specific contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving TF-R frame during an OFDMA-RA communication, where the TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0036]).
Li et al. teach the above method comprising the first STA contends for the resource based on a correspondence between the first AID and the specific contention manner, as mentioned above, but Li et al. is silent in teaching the above method comprising the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner.
However, Lee et al. teach a method (see Abstract and Fig.1) comprising the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner (see Figures 1 & 4A for AP and first STA and para [033] wherein mapping AID to indicate a MIMO mode (such as beamforming or spatial multiplexing) and traffic types (e.g., access category) of the uplink transmission, is mentioned and also wherein for access category (AC), a label for the common set of enhanced distributed channel access (EDCA) parameters that are used by a quality-of-service ( QoS) station (STA)/first STA to contend for the channel in order to transmit medium access control (MAC) service data units (MSDUs) with certain priorities & the traffic type referring to the different types of traffic categories which are differentiated using different parameters and requirements/agreement providing a different level of service to end user, e.g., voice, video, data, and the like, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. to have the first STA contending for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner, disclosed by Lee et al. in order to provide an effective mechanism for efficiently providing uplink MIMO-OFDMA transmission of multiple user equipments/STAs and also for duplicating the uplink indication frame transmission on one or more secondary channels if the STA wants to send data using multiple channels in wireless communication system. 
	Regarding claim 2, Li et al. and Lee et al. together teach the method according to claim 1.
Li et al. further teach the method according to claim 1, wherein: the receiving, by a first STA, a control frame comprises: receiving, by the first STA, a trigger frame, wherein the trigger frame carries the first AID (see para [008] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned).  
	Regarding claim 3, Li et al. further teach the method according to claim 2, wherein the first AID instructs the first STA to randomly contend for the resource based on orthogonal frequency division multiple access (OFDMA) (see paragraphs [008] & [0009] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0035]); and the contending, by the first STA, for the resource based on the control information comprises: randomly contending, by the first STA, for the resource based on the OFDMA (see para [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned and also see para [0036] wherein the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame on which to transmit an UL frame, is mentioned).  
Regarding claim 6, Li et al. teach a service data transmission method (see Abstract and Fig.1), comprising: sending, by an AP, a control frame to a first station (STA) (see Figures 1 & 7 and para [0035] wherein an access point 410 transmitting a TF-R frame, which may be received by electronic device 420a/first STA, is mentioned), wherein the control frame comprises control information that instructs the first STA to contend for a resource to transmit first-type service data (see para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] and also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication & the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); and 
receiving, by the AP, from the first STA the first-type service data of the first STA on the resource obtained by the first STA by contention (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame to the AP on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned), 
wherein the control information is a first association identifier (AID) that corresponds to a specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA by the AP (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, also see para [0036] wherein the electronic devices 420a-420d may count down for each TF-R frame received, and when a counter satisfies a threshold value (e.g., the counter value reaches 0), the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame (that includes specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA) on which to transmit an UL frame, is mentioned and also see para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned), and the first STA contends for the resource based on a correspondence between the first AID and the specific contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving TF-R frame during an OFDMA-RA communication, where the TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0036]).
Li et al. teach the above method comprising the first STA contends for the resource based on a correspondence between the first AID and the specific contention manner, as mentioned above, but Li et al. is silent in teaching the above method comprising the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner.
However, Lee et al. teach a method (see Abstract and Fig.1) comprising the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner (see Figures 1 & 4A for AP and first STA and para [033] wherein mapping AID to indicate a MIMO mode (such as beamforming or spatial multiplexing) and traffic types (e.g., access category) of the uplink transmission, is mentioned and also wherein for access category (AC), a label for the common set of enhanced distributed channel access (EDCA) parameters that are used by a quality-of-service ( QoS) station (STA)/first STA to contend for the channel in order to transmit medium access control (MAC) service data units (MSDUs) with certain priorities & the traffic type referring to the different types of traffic categories which are differentiated using different parameters and requirements/agreement providing a different level of service to end user, e.g., voice, video, data, and the like, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. to have the first STA contending for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner, disclosed by Lee et al. in order to provide an effective mechanism for efficiently providing uplink MIMO-OFDMA transmission of multiple user equipments/STAs and also for duplicating the uplink indication frame transmission on one or more secondary channels if the STA wants to send data using multiple channels in wireless communication system. 
Regarding claim 7, Li et al. and Lee et al. together teach the method according to claim 6.
Li et al. further teach the method according to claim 6, wherein: the control frame comprises a trigger frame carrying the first AID (see para [008] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned). 
	Regarding claim 11, Li et al. teach a station (STA) (see Abstract and Figures 1 and 8 for electronic device 120a/STA and para [0075]), comprising: a receiver (see Fig.8, block 824 and para [0082]), configured to receive a control frame comprising control information that instructs the STA to contend for a resource to transmit first-type service data (see Figures 1 & 7 and para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] and also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication & the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); 
at least one processor (see Fig.8, block 804/processor), configured to contend for the resource based on the control information received by the receiver (see paragraphs [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned and also see para [0073]); and 
a transmitter (see Fig.8, block 824 and para [0082]), configured to send the first-type service data of the STA to an access point (AP) on the resource contended by the at least one processor (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame to access point on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned), 
wherein the control information is a first association identifier (AID) that corresponds to a specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA by the AP (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, also see para [0036] wherein the electronic devices 420a-420d may count down for each TF-R frame received, and when a counter satisfies a threshold value (e.g., the counter value reaches 0), the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame (that includes specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA) on which to transmit an UL frame, is mentioned and also see para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned), and the STA is configured to contend for the resource based on a correspondence between the first AID and the specific contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving TF-R frame during an OFDMA-RA communication, where the TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0036]).
Li et al. is silent in teaching the above STA comprising the STA is configured to contend for the resource based on an agreement between the AP and the STA on a correspondence between the first AID and the contention manner.
However, Lee et al. teach a station (see Abstract and Fig.1) comprising the STA is configured to contend for the resource based on an agreement between the AP and the STA on a correspondence between the first AID and the specific contention manner (see Figures 1 & 4A for AP and STA and para [033] wherein mapping AID to indicate a MIMO mode (such as beamforming or spatial multiplexing) and traffic types (e.g., access category) of the uplink transmission, is mentioned and also wherein for access category (AC), a label for the common set of enhanced distributed channel access (EDCA) parameters that are used by a quality-of-service ( QoS) station (STA) to contend for the channel in order to transmit medium access control (MAC) service data units (MSDUs) with certain priorities & the traffic type referring to the different types of traffic categories which are differentiated using different parameters and requirements/agreement providing a different level of service to end user, e.g., voice, video, data, and the like, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the station of Li et al. to have the STA being configured to contend for the resource based on an agreement between the AP and the STA on a correspondence between the first AID and the specific contention manner, disclosed by Lee et al. in order to provide an effective mechanism for efficiently providing uplink MIMO-OFDMA transmission of multiple user equipments/STAs and also for duplicating the uplink indication frame transmission on one or more secondary channels if the STA wants to send data using multiple channels in wireless communication system. 
	Regarding claim 12, Li et al. and Lee et al. together teach the STA according to claim 11.
Li et al. further teach the STA according to claim 11, wherein the receiver is further configured to receive a trigger frame carrying the first AID (see para [008] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned). 
	Regarding claim 13, Li et al. further teach the STA according to claim 12, wherein: the first AID instructs the STA to randomly contend for the resource based on orthogonal frequency division multiple access (OFDMA) (see paragraphs [008] & [0009] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0035]); and the at least one processor is further configured to randomly contend for the resource based on the OFDMA (see para [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned). 
	Regarding claim 16, Li et al. teach an access point (AP) (see Abstract and Figures 1 and 8 for  Access Point 110 and para [0075]), comprising: a transmitter (see Fig.8, block 824 and para [0082]), configured to send a control frame to a first station (STA) (see Figures 1 & 7 and para [0035] wherein an access point 410 transmitting a TF-R frame, which may be received by electronic device 420a/first STA, is mentioned), wherein the control frame comprises control information that instructs the first STA to contend for a resource used to transmit first-type service data (see para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication & the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); and 
 	a receiver (see Fig.8, block 824 and para [0082]), configured to receive the first-type service data of the first STA on the resource obtained by the first STA by contention (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame to the AP on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned),
wherein the control information is a first association identifier (AID) that corresponds to a specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA by the AP (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, also see para [0036] wherein the electronic devices 420a-420d may count down for each TF-R frame received, and when a counter satisfies a threshold value (e.g., the counter value reaches 0), the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame (that includes specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA) on which to transmit an UL frame, is mentioned and also see para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned), and the first STA contends for the resource based on a correspondence between the first AID and the specific contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving TF-R frame during an OFDMA-RA communication, where the TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0036]).
Li et al. teach the above AP comprising the first STA contends for the resource based on a correspondence between the first AID and a contention manner, as mentioned above, but Li et al. is silent in teaching the above AP comprising the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner.
However, Lee et al. teach an access point (see Abstract and Fig.1) comprising the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner (see Figures 1 & 4A for AP and first STA and para [033] wherein mapping AID to indicate a MIMO mode (such as beamforming or spatial multiplexing) and traffic types (e.g., access category) of the uplink transmission, is mentioned and also wherein for access category (AC), a label for the common set of enhanced distributed channel access (EDCA) parameters that are used by a quality-of-service ( QoS) station (STA)/first STA to contend for the channel in order to transmit medium access control (MAC) service data units (MSDUs) with certain priorities & the traffic type referring to the different types of traffic categories which are differentiated using different parameters and requirements/agreement providing a different level of service to end user, e.g., voice, video, data, and the like, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above AP of Li et al. to have the first STA contending for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner, disclosed by Lee et al. in order to provide an effective mechanism for efficiently providing uplink MIMO-OFDMA transmission of multiple user equipments/STAs and also for duplicating the uplink indication frame transmission on one or more secondary channels if the STA wants to send data using multiple channels in wireless communication system. 
Regarding claim 17, Li et al. and  Lee et al. together teach the AP according to claim 16.
Li et al. further teach the AP according to claim 16, wherein: the transmitter is further configured to send a trigger frame to the first STA, and the trigger frame carries the first AID (see para [008] wherein the electronic device receiving a first TF-R frame from access point during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned). 
5.	Claims 4, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of Lee et al. (US Pub. No: 2016/0338040 A1) and further in view of Lin (US Pub. No: 2012/0275305 A1). 
	Regarding claims 4 and 8, Li et al. and Lee et al. together teach the method according to claims 2 and 6 respectively.
	Li et al. and Lee et al. together yet are silent in teaching the method according to claims 2/6, wherein: a contention backoff window of the first STA is smaller than a contention backoff window of a second/another STA and/or a backoff value of the first STA is less than a backoff value of the second/other STA, wherein the second/other STA is not configured to transmit the first-type service data. 
	However, Lin teaches a method (see Abstract), wherein: a contention backoff window of the first STA is smaller than a contention backoff window of a second/another STA and/or a backoff value of the first STA is less than a backoff value of the second/other STA (see Fig.2 and para [0048] wherein the MTC device belonging to the emergency service class/first_STA selecting a smaller random number for backoff and starting counting down earlier so that short delay being provided, is mentioned and wherein the MTC device belonging to the scheduled service class/second_STA selecting a larger random number for backoff and longer delay being provided to the scheduled service class device/second_STA, is mentioned), and wherein the second/other STA is not configured to transmit the first-type service data (see para [0048] wherein the MTC device belonging to the scheduled service class/second_STA not belonging to the emergency service class, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. and Lee et al. to have a contention backoff window of the first STA being smaller than a contention backoff window of second/another STA and/or a backoff value of the first STA being less than a backoff value of the second/other STA and wherein the second/other STA being not configured to transmit the first-type service data, disclosed by Lin in order to provide an effective mechanism of efficiently providing resource allocation and collision resolution procedure for wireless communication devices with different priority levels & different service requirements in wireless communication system.
Regarding claims 14 and 18, Li et al. and Lee et al. together teach the STA/AP according to claims 12 and 16 respectively.
Li et al. and Lee et al. together yet are silent in teaching the STA/AP according to claims 12/16, wherein: a contention backoff window of the STA/first STA is smaller than a contention backoff window of another STA and/or a backoff value of the STA/first STA is less than a backoff value of the other STA, and wherein the other STA is not configured to transmit the first-type service data. 
However, Lin teaches a system (see Abstract and Fig.2), wherein: a contention backoff window of the STA/first STA is smaller than a contention backoff window of  another STA and/or a backoff value of the STA/first STA is less than a backoff value of the other STA (see Fig.2 and para [0048] wherein the MTC device belonging to the emergency service class/first_STA selecting a smaller random number for backoff and starting counting down earlier so that short delay being provided, is mentioned and wherein the MTC device belonging to the scheduled service class/second_STA selecting a larger random number for backoff and longer delay being provided to the scheduled service class device/second_STA, is mentioned), and wherein the other STA is not configured to transmit the first-type service data (see para [0048] wherein the MTC device belonging to the scheduled service class/second_STA not belonging to the emergency service class, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. and Lee et al. to have a contention backoff window of the STA/first STA being smaller than a contention backoff window of another STA and/or a backoff value of the STA/first STA being less than a backoff value of the other STA and wherein the other STA being not configured to transmit the first-type service data, disclosed by Lin in order to provide an effective mechanism of efficiently providing resource allocation and collision resolution procedure for wireless communication devices with different priority levels & different service requirements in wireless communication system.
6.	Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of in view of Lee et al. (US Pub. No: 2016/0338040 A1) and further in view of SEOK (US Pub. No: 2017/0127419 A1).
Regarding claims 5 and 15, Li et al. and Lee et al. together teach the method/STA according to claims 1 and 11 respectively.
Li et al. and Lee et al. together yet are silent in teaching the method/STA according to claims 1 and 11, wherein the receiving, by the first STA, a control frame comprises: receiving, by the first STA, an access frame configured by the AP/the receiver is further configured to receive an access frame configured by the AP, wherein the access frame comprises a second AID and/or a restricted access window (RAW) control field, the second AID instructs the first STA to contend for the resource used to transmit the first-type service data, and the RAW control filed indicates that a service data type of an access window is the first-type service data. 
However, SEOK teaches a method/system (see Abstract), wherein the receiving, by the first STA, a control frame comprises: receiving, by the first STA, an access frame configured by the AP, wherein the access frame comprises a second association identifier (AID) and/or a restricted access window (RAW) control field, the second AID instructs the first STA to contend for the resource used to transmit the first-type service data, and the RAW control filed indicates that a service data type of an access window is the first-type service data (see para [0151] wherein a predetermined time interval/restricted access window (RAW) in which only specific STA(s) of the first-type service data being allowed to perform channel access, is mentioned and see Fig.13 & para [0152] wherein a first beacon interval (or a first RAW) being an interval in which channel access of an STA corresponding to an AID belonging to GID 1 is allowed, is mentioned and also a TIM element used only for the AID corresponding to GID 1 being contained in a first beacon frame, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/system of Li et al. and Lee et al. to have the receiving, by the first STA, a control frame comprises: receiving, by the first STA, an access frame configured by the AP, wherein the access frame comprises a restricted access window (RAW) control field and the RAW control filed indicating that a service data type of an access window is the first-type service data, disclosed by SEOK in order to provide an effective mechanism for efficiently performing channel access in at least one station (STA)/device and thereby reducing time taken for channel access and lowering power consumption of the device in wireless communication.
Regarding claims 9 and 19, Li et al. and Lee et al. together teach the method/AP according to claims 6/16 respectively.
Li et al. and Lee et al. together yet are silent in teaching the method/AP according to claims 6/16, wherein: the control frame comprises an access frame/wherein the transmitter is further configured to send, to the first STA an access frame configured by the AP, the access frame comprising: a second AID that instructs the first STA to contend for the resource; and/or a restricted access window (RAW) control field for indicating that a service data type of an access window is the first-type service data. 
However, SEOK teaches a method/system (see Abstract), wherein: the control frame comprises an access frame comprising: a second association identifier (AID) that instructs the first STA to contend for the resource and/or a restricted access window (RAW) control field for indicating that a service data type of an access window is the first-type service data (see para [0151] wherein a predetermined time interval/restricted access window (RAW) in which only specific STA(s) of the first-type service data being allowed to perform channel access, is mentioned and see Fig.13 & para [0152] wherein a first beacon interval (or a first RAW) being an interval in which channel access of an STA corresponding to an AID belonging to GID 1 is allowed, is mentioned and also a TIM element used only for the AID corresponding to GID 1 being contained in a first beacon frame, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/AP of Li et al. and Lee et al. to have the control frame comprising an access frame comprising a second association identifier (AID) that instructs the first STA to contend for the resource and/or a restricted access window (RAW) control field for indicating that a service data type of an access window is the first-type service data, disclosed by SEOK in order to provide an effective mechanism for efficiently performing channel access in at least one station (STA)/device and thereby reducing time taken for channel access and lowering power consumption of the device in wireless communication.
7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of Lee et al. (US Pub. No: 2016/0338040 A1) and further in view of LV et al. (US Pub. No: 2017/0055290 A1).
	Regarding claim 10, Li et al. and Lee et al. together teach the method according to claim 6.
Li et al. and Lee et al. are silent in teaching the method according to claim 6, further comprising, wherein before sending the control frame to the first STA, sending, by the AP, a multiple user request to send MU-RTS frame to the first STA, wherein the MU-RTS frame carries a third AID that indicates to the first STA that the AP subsequently schedules the first STA to transmit the first-type service data and receiving, by the AP, a clear to send (CTS) frame from the first STA. 
	However, LV et al. teach a method (see Abstract) comprising, wherein before sending the control frame to the first STA, sending, by the AP, a multiple user request to send MU-RTS frame to the first STA, wherein the MU-RTS frame carries a third AID that indicates to the first STA that the AP subsequently schedules the first STA to transmit the first-type service data and receiving, by the AP, a clear to send (CTS) frame from the first STA (see para [0147] wherein an AP transmitting an MU-RTS message to trigger MU -CTS transmissions from multiple STAs (that includes first STA also) in the same format, is mentioned, the MU-RTS message having long format (FIG. 7) including the receiving STA's AID & OID and a number/third AID indicative of the total number of allocated RUs for random access, is mentioned and also see para [0148] wherein when a STA/first STA receives an MU-RTS message, responding with an MU-CTS message in a format that is specified by the MU-RTS, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. and Lee et al. to have before sending, by an AP, a control frame to a first STA, the method further comprising sending, by the AP, a multiple user request to send (MU-RTS) frame to the first STA, wherein the MU-RTS frame carries a third AID for indicating to the first STA that the AP subsequently schedules the first STA to transmit the first-type service data and receiving, by the AP, a clear to send (CTS) frame from the first STA, disclosed by LV et al. in order to provide an effective mechanism of using multi-user request to send/clear to send (MU-RTS/CTS) to provide reliable multi-users transmissions to improve the medium usage efficiency in the wireless communication system.
Regarding claim 20, Li et al. and Lee et al. together teach the AP according to claim 16.
Li et al. and Lee et al. are silent in teaching the AP according to claim 16, wherein: the transmitter is further configured to send a multiple user request to send a multiple user request (MU-RTS) frame to the first STA, wherein the MU-RTS frame carries a third AID for indicating that the AP subsequently schedules the first STA to transmit the first-type service data and the receiver is further configured to receive a clear to send (CTS) frame sent by the first STA. 
However, LV et al. teach a system (see Abstract) wherein: the transmitter is further configured to send a multiple user request to send (MU-RTS) frame to the first STA, wherein the MU-RTS frame carries a third AID for indicating that the AP subsequently schedules the first STA to transmit the first-type service data and the receiver is further configured to receive a clear to send (CTS) frame sent by the first STA (see para [0147] wherein an AP transmitting an MU-RTS message to trigger MU -CTS transmissions from multiple STAs (that includes first STA also) in the same format, is mentioned, the MU-RTS message having long format (FIG. 7) including the receiving STA's AID & OID and a number/third AID indicative of the total number of allocated RUs for random access, is mentioned and also see para [0148] wherein when a STA/first STA receives an MU-RTS message, responding with an MU-CTS message in a format that is specified by the MU-RTS, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the AP of Li et al. and Lee et al. to have the transmitter being further configured to send a multiple user request to send (MU-RTS) frame to the first STA, wherein the MU-RTS frame carries a third AID for indicating that the AP subsequently schedules the first STA to transmit the first-type service data and also to have the receiver being further configured to receive a clear to send (CTS) frame sent by the first STA, disclosed by LV et al. in order to provide an effective mechanism of using multi-user request to send/clear to send (MU-RTS/CTS) to provide reliable multi-users transmissions to improve the medium usage efficiency in the wireless communication system.
Response to Arguments
8.	Applicant's arguments filed on 03/28/2022 w.r.t. amended independent claims 1, 6, 11 and 16 have been fully considered but they are not persuasive. 
9.	Applicant’s amendment of independent claims 1, 6, 11 and 16 necessitated new citations and explanations of the references as presented in the current office action.
10.	In pages 8-10 of Applicant’s Remarks, regarding amended independent claims 1, 6, 11 and 16, Applicant mainly mentions that Li at least fails to teach "a first association identifier (AID) that is an identifier identifying a specific manner of contending for a resource for transmitting the first-type service data and that is not an AID to be allocated to any specific STA by the AP," as recited by claim 1 and also mentions that Li's contention group corresponds to a specific resource (e.g., a given trigger frame random access (TF-R) frame) for the STA to contend for, instead of corresponding to a specific contention manner for the STA to contend for a resource, Li therefore also fails to teach that "the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner," as recited by claim 1 (and similarly claims 6, 11 and 16).
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
	Li et al. clearly teach in para [0035] that electronic devices 420a and 420d are affiliated with contention group 1, those devices may contend for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the second TF-R (contention group=1) frame and Li et al.’s contention group number is equivalent to a first association identifier (AID) that is not allocated to any specific STA by the AP as both electronic devices 420a and 420d contend for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the second TF-R (contention group=1) frame.
	Li et al. also teach in para [0036] that alternatively, the electronic devices 420a-420d may count down for each TF-R frame received, regardless of any contention group indication and, when a counter satisfies a threshold value (e.g., the counter value reaches 0), the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame (that includes specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA) on which to transmit an UL frame. Thus, the above teaching of Li et al., as per Broadest Reasonable Interpretation (BRI) of claim limitations, is clearly equivalent to "a first association identifier (AID) that is an identifier identifying a specific manner of contending for a resource for transmitting the first-type service data and that is not an AID to be allocated to any specific STA by the AP" as the claim limitation does not mention any further details of identifying a specific manner of contending for a resource.
	Li et al. also teach the first STA contends for the resource based on a correspondence between the first AID and the specific contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving TF-R frame during an OFDMA-RA communication, where the TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0036] wherein the electronic devices 420a-420d may count down for each TF-R frame received, and when a counter satisfies a threshold value (e.g., the counter value reaches 0), the electronic device 420 waits to receive a next TF-R frame that contains the affiliated contention group indication before randomly choosing one or more OFDMA-RA sub-channels identified in the next TF-R frame (that includes specific manner of contending for the resource used to transmit first-type service data that is not an AID to be allocated to any specific STA) on which to transmit an UL frame, is mentioned). 
Another cited reference Lee et al. clearly teach the first STA contends for the resource based on an agreement between the AP and the first STA on a correspondence between the first AID and the specific contention manner (see Figures 1 & 4A for AP and first STA and para [033] wherein mapping AID to indicate a MIMO mode (such as beamforming or spatial multiplexing) and traffic types (e.g., access category) of the uplink transmission, is mentioned and also wherein for access category (AC), a label for the common set of enhanced distributed channel access (EDCA) parameters that are used by a quality-of-service ( QoS) station (STA)/first STA to contend for the channel in order to transmit medium access control (MAC) service data units (MSDUs) with certain priorities & the traffic type referring to the different types of traffic categories which are differentiated using different parameters and requirements/agreement providing a different level of service to end user, e.g., voice, video, data, and the like, is mentioned). Thus, Li et al. and Lee et al. together teach all the limitations of claim 1 (and similarly claims 6, 11 and 16) as already mentioned above under Claim Rejections.
11.	In pages 11-12 of Applicant’s Remarks, regarding claims 5, 9, 15 and 19, Applicant further mentions that the cited sections of Seok do not teach any AID that "instructs the first STA to contend for the resource used to transmit the first-type service data," as recited by claim 1, nor does Seok teach any RAW control field indicating that a service data type of an access window is the first-type service data. 
	Li et al. already teach sending, by the first STA, the first-type service data of the first STA to an access point (AP), on the resource obtained by contention (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame on one or more of the OFDMA-RA sub-channel frequencies ( that includes the resource on which the first-type service data of the first STA being sent) identified in the TF-R frame, is mentioned).
Seok clearly teach wherein the receiving, by the first STA, a control frame comprises: receiving, by the first STA, an access frame configured by the AP, wherein the access frame comprises a second association identifier (AID) and/or a restricted access window (RAW) control field, the second AID instructs the first STA to contend for the resource used to transmit the first-type service data and the RAW control filed indicates that a service data type of an access window is the first-type service data (see para [0151] wherein a predetermined time interval/restricted access window (RAW) (that can include the first-type service data) in which only STA(s) corresponding to a specific group being allowed to perform channel access, is mentioned and see Fig.13 & para [0152] wherein a first beacon interval (or a first RAW) being an interval in which channel access of an STA corresponding to an AID belonging to GID 1 is allowed, is mentioned). Thus, the above teaching of  Seok, as per Broadest Reasonable Interpretation (BRI) of claim limitations, is clearly equivalent to "receiving, by the first STA, an access frame configured by the AP, wherein the access frame comprises a restricted access window (RAW) control field and the RAW control filed indicates that a service data type of an access window is the first-type service data”.
12.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Pub. No: 2018/0288743 A1) disclose a method for a station (STA) not having an association identifier (AID) allocated thereto transmitting a signal in a wireless LAN system.
Park et al. (US Pub. No: 2017/0230964 A1) disclose a method for a WLAN system and a wireless device in wireless communication system.
SEOK (US Pub. No: 2017/0105143 A1) discloses mechanisms for supporting multiple basic service set in a wireless local area network.
Asterjadhi et al. (US Pub. No: 2019/0007977 A1) disclose mechanisms for prioritizing the allocation of resource units (RUs) between multiple basic service sets (BSSs) for uplink data transmissions in wireless communication system.
Bangma et al. (US Pub. No: 2017/0222973 A1) disclose mechanisms for efficiently managing a data stream between a first network and a second network, a gateway device for routing data streams between a first network and a second network in the networking system.
SHU (US Pub. No: 2014/0349663 A1) disclose a wireless transmission method, an access point, and a station, which enable the station to perform normal data transmission with the access point by using another station.
ZHENG et al. (US Pub. NO: 2016/0330788 A1) disclose mechanisms generally relating to mobile radio communication devices and methods for controlling a mobile radio communication device.
DOPPLER et al. (US Pub. NO: 2014/0334387 A1) disclose mechanisms for provide signaling mechanisms for wireless networks composed of a large number of stations.
Azizi et al. (US Pub. No: 2016/0234697 A1) disclose mechanisms relating to  high-efficiency wireless or high-efficiency Wi-Fi (HEW) communications.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-TH 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                                     	6/28/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477